      Case 1:19-cr-00462-KPF Document 69 Filed 01/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -        X
                                           :
UNITED STATES OF AMERICA                   :
                                           :   UNSEALING ORDER
               - v. –                      :
                                           :   19 Cr. 462 (KPF)
HABEEB AUDU,                               :
   a/k/a “Dickson,”                        :
ALADE KAZZEM SODIQ,                        :
                                           :
   a/k/a “Eluku,”
                                           :
YUSUF OWOLABI ABDUL,                       :
   a/k/a “Saheed Sador,”                   :
ABDULAI KENNEDY SAAKA,                     :
   a/k/a “Kenney,” and                     :
DOMINIC FRANCIS LABIRAN,                   :
                                           :
               Defendants.                 :

- - - - - - - - - - - - - - - - - -        X

          Upon application of the United States of America, by

and through Assistant United States Attorneys Jonathan E. Rebold

and Andrew A. Rohrbach, it is hereby ORDERED that Indictment 19

Cr. 462 (KPF), which was filed under seal on June 20, 2019, be

and hereby is unsealed.

SO ORDERED.

Dated: New York, New York
               7
       January __, 2021
                                 _______________________________
                                 HONORABLE KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK
